33 Ill. App. 2d 319 (1962)
179 N.E.2d 425
Joseph J. Brandes and Schwarzbach and Preston, Plaintiffs-Appellees,
v.
Illinois Protestant Children's Home, Inc., a Corporation not for Profit, and Florence J. Budd, Defendants-Appellants. Illinois Protestant Children's Home, Inc., a Corporation not for Profit, and Florence J. Budd, Counterplaintiffs-Appellants,
v.
Schwarzbach and Preston, Counterdefendants-Appellees.
Gen. No. 48,395.
Illinois Appellate Court  First District, Third Division.
January 10, 1962.
Rehearing denied January 31, 1962.
Eugene A. Tappy, of Chicago, for appellants.
Schwarzbach and Preston, of Chicago, for appellees.
(Abstract of Decision.)
Opinion by MR. PRESIDING JUSTICE McCORMICK.
Affirmed in part; reversed in part and remanded with directions.
Not to be published in full.